TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2016



                                      NO. 03-14-00658-CV


                                   Robyn N. Jones, Appellant

                                                v.

                               Wells Fargo Bank, N.A., Appellee




            APPEAL FROM 428TH DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 11, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.